DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16, 26, 27, and 32-34 are under examination. 

Specification
2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. For example, see page 1, line 23.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// , www. , or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-16, 26, 27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al. (US 2014/0037649 A1) in view of Garrett et al. (US 2006/0246495 A1).
Regarding claims 1 and 14, Brandon discloses a computer-implemented method/method of screening a patient for a medical condition (“diagnosis, detection of host response, monitoring, treatment or management of sepsis, infection-negative systemic inflammatory response syndrome (SIRS) and post-surgical inflammation in mammals. More particularly, the present invention discloses marker genes and their splice variant transcripts as well as their expression products, which are useful for distinguishing between sepsis and infection-negative SIRS, including post-surgical inflammation, and to the use of these markers in grading, monitoring, treatment and management of these conditions” Abstract, “Patients in intensive care are usually administered a number of therapeutic compounds-many of which have opposing actions on the immune system. Further, intensive care patients often have, or develop, inSIRS which can lead to multiorgan failure and death. Further still, intensive care patients often develop sepsis through hospital acquired infection. However, the ultimate aim of intensive care is to ensure the patient survives and is discharged to a general ward in the minimum time. The above factors confound this aim. Monitoring intensive care patients on a regular basis with the IRC biomarkers of the present invention will allow medical practitioners to: determine the level of inflammation, determine If the patient has a hospital acquired infection, and determine response to therapy” para [0381]), said method comprising: receiving/providing patient data relating to an identified patient in a computing system including a processor and memory coupled to the processor, wherein the memory stores programmable instructions executable by the processor (“a system is used to perform the diagnostic methods as broadly described above, which suitably comprises at least one end station coupled to a base station. The base station is suitably caused (a) to receive subject data from the end station via a communications network, wherein the subject data represents parameter values corresponding to the measured or normalized level or functional activity of at least one expression product in the biological sample, and (b) to compare the subject data with predetermined data representing the measured or normalized level or functional activity of at least one corresponding expression product in the reference sample to thereby determine any difference in the level or functional activity of the expression product in the biological sample as compared to the level or functional activity of the corresponding expression product in the reference sample. Desirably, the base station is further caused to provide a diagnosis for the presence, absence or degree of post-surgical inflammation, inSIRS or sepsis” para [0039]); determining the presence of an Inflammatory Response (“As used herein, ‘sepsis’ is defined as SIRS with a presumed or confirmed systemic infectious process. Confirmation of infectious process can be determined using microbiological culture or isolation of the infectious agent. From an immunological perspective, sepsis may be seen as a systemic response to systemic live microorganisms or systemic infection” para [0088]); and determining the presence or absence of a high probability of end organ damage due to infection (“post-surgical inflammation refers to a condition arising due to an immune response to a stimulus relating to a surgical insult. Post-surgical inflammation can be local or systemic and is often characterized by swelling, fever, pain and/or redness. Inflammation involves the movement of fluid and cells (e.g., white blood cells or leukocytes, neutrophils, monocytes and I - and B-cells) into the affected area, site or tissue. Excessive, misdirected and/or inappropriate immune inflammatory responses resulting from surgery can lead to SIRS and to damage of normal, healthy body tissues” para [0082], “The IRC biomarkers of the present invention, which are able to distinguish between post-surgical inflammation, SIRS and sepsis, would therefore be useful in determining an appropriate course of action in such patients which could include the use of antibiotics, anti-pyretics, immune modulators and/or anti-inflammatories . Severe trauma (especially head trauma) and burns patients have high levels of tissue damage and the resultant acute phase response and inflammation often causes swelling, fever and damage to vital organs such as the brain and skin. Such patients are often treated with steroids (or other anti-inflammatories) to reduce the level of inflammation which then makes then susceptible to bacterial Infection. Brain damaged patients also often develop fevers. A therapeutic balancing act between the use of anti-inflammatories, immune modulating agents and antibiotics is therefore created in these patients” para [0379]-[0380]).
However, Brandon fails to specifically disclose wherein each of said determining includes receiving/inputting, on a graphical user interface, one or more user selections presented on the graphical user interface and executing programmable instructions based on received user selections.
Garrett in analogous art discloses each of said determining includes receiving, on a graphical user interface, one or more user selections presented on the graphical user interface and executing programmable instructions based on received user selections in para [0030] (present invention provides a graphical user interface for determining whether a subject is likely to develop sepsis. The graphical user interface comprises a display field for a displaying a result encoded in a digital signal embodied on a carrier wave received from a remote computer. The features are measurable aspects of a plurality of biomarkers. The plurality of biomarkers comprises at least three biomarkers listed in Table I. The result has a first value when a plurality of features in a biomarker profile of a test subject satisfies a first value set. The result has a second value when a plurality of features in a biomarker profile of a test subject satisfies a second value set. In some embodiments, the plurality of biomarkers comprises at least four biomarkers listed in Table I. In some embodiments, the plurality of biomarkers comprises at least eight biomarkers listed in Table I).
It would have been obvious to one of ordinary skill in the art to add Garrett’s graphical user interface to Brandon's method as this allows for the rapid and accurate diagnosis or prediction of sepsis by evaluating biomarker features in biomarker profiles. These biomarker profiles can be constructed from one or more biological samples of subjects at a single time point ("snapshot"), or multiple such time points, during the course of time the subject is at risk for developing sepsis. Advantageously, sepsis can be diagnosed or predicted prior to the onset of conventional clinical sepsis symptoms, thereby allowing for more effective therapeutic intervention (see Garrett: para [0103]).
Regarding claims 2 and 16, Brandon discloses a method wherein each of said determining includes executing instructions stored in said memory, with said user selections as input, to output patient status indicating, in the negative or affirmative, the presence of Systematic Inflammatory Response Syndrome or the presence of a high probability of end organ damage due to infection ('comparing the level or functional activity of individual expression products to one or more preselected or threshold levels or functional activities. Thresholds may be selected that provide an acceptable ability to predict diagnosis, prognostic risk, treatment success, etc. In illustrative examples, receiver operating characteristic (ROC) curves are calculated by plotting the value of a variable versus its relative frequency in two populations (called arbitrarily, for example, ''sepsis" and "inSIRS," "sepsis" and "post-surgical inflammation," "sepsis" and "normal," ''inSIRS'' and "post-surgical inflammation," "inSIRS" and "normal," "post-surgical inflammation" and "normal," or simply "disease" and "normal" or "low risk" and "high risk") L Under such conditions, a test does not absolutely distinguish "disease" and "normal" with 100% accuracy, and the area of overlap indicates where the test cannot distinguish "disease" and "normal." A threshold is selected, above which (or below which, depending on how an IRC marker expression product changes with the disease or prognosis) the test is considered to be "positive" and below which the test is considered to be "negative."... thresholds may be established by obtaining an earlier marker gene expression product result from the same patient, to which later results may be compared. In these embodiments, the individual in effect acts as their own "control group." In markers that increase with disease severity or prognostic risk, an increase over time in the same patient can indicate a worsening of disease or a failure of a treatment regimen, while a decrease over time can indicate remission of disease or success of a treatment regimen' para [0153]-[0154]).
Regarding claim 3, Brandon discloses a method wherein said executing instructions includes comparing received user selections with a stored screening criteria for indicating the presence of Systematic Inflammatory Response Syndrome or the presence of a high probability of end organ damage due to infection ('comparing the level or functional activity of individual expression products to one or more preselected or threshold levels or functional activities. Thresholds may be selected that provide an acceptable ability to predict diagnosis, prognostic risk, treatment success, etc. In illustrative examples, receiver operating characteristic (ROC) curves are calculated by plotting the value of a variable versus its relative frequency in two populations (called arbitrarily, for example, "sepsis" and "inSIRS," "sepsis" and "post-surgical inflammation," "sepsis" and "normal," "inSIRS" and “post-surgical inflammation," "inSIRS” and "normal," "post-surgical inflammation" and "normal," or simply "disease" and "normal" or "low risk" and "high risk") L Under such conditions, a test does not absolutely distinguish "disease" and "normal" with 100% accuracy, and the area of overlap indicates where the test cannot distinguish "disease" and "normal." A threshold is selected, above which (or below which, depending on how an IRC marker expression product changes with the disease or prognosis) the test is considered to be "positive" and below which the test is considered to be "negative."... thresholds may be established by obtaining an earlier marker gene expression product result from the same patient, to which later results may be compared. In these embodiments, the individual in effect acts as their own "control group." In markers that increase with disease severity or prognostic risk, an increase over time in the same patient can indicate a worsening of disease or a failure of a treatment regimen, while a decrease over time can indicate remission of disease or success of a treatment regimen' para [0153]-[054]).
Regarding claim 4, Garrett discloses a method/computing system wherein said determining the presence or absence of a high probability of end organ damage due to infection includes executing programmable instructions to indicate a False Positive SIRS patient status based on said user selections “'when the results of the application of a decision rule indicate that the subject will likely acquire sepsis, the subject is diagnosed as a "sepsis" subject. If the results of an application of a decision rule indicate that the subject will not acquire sepsis, the subject i3 diagnosed as a "SIRS” subject. Thus, in some embodiments, the result in the above-described binary decision situation has four possible outcomes ... (ii) falsely septic, where the decision rule indicates that the subject will acquire sepsis and the subject, in fact, does not acquire sepsis during the definite time period (false positive, FP)” para [0264]-[0266]).
Regarding claim 5, Garret discloses a method further comprising: presenting as user selection options on said graphical user interface, a set of sources for said False Positive SIRS; and up receiving a user selection of one of said sources for said False Positive SIRS, record said user selection as patient data associated with said identified patient(‘biomarker profile evaluation module 60 and/or other modules can reside on a client computer that is in communication with computer 10 via network 34.  In some embodiments, for example, biomarker profile evaluation module 60 can be an interactive web page’ para [0139]-[0195], ‘when the results of the application of a decision rule indicate that the subject will likely acquire sepsis, the subject is diagnosed as a “sepsis” subject.  If the results of an application of a decision rule indicate that the subject will not acquire sepsis, the subject is diagnosed as a “SIRS” subject. Thus, in some embodiments, the result in the above-described binary decision situation has  four possible outcomes… (ii) falsely septic, where the decision rule indicates that the subject will acquire sepsis and the subject, in fact, does not acquire sepsis during the definite time period (false positive FP)’ para [0264]-[0266]). 
Regarding claim 6, Brandon discloses a method further comprising, upon determining a high probability of end organ damage due to infection as patient status output to said executing programmable instructions, determining the presence of end organ damage due to infection, including receiving, on a graphical user interface, one or more user selections and executing programmable instructions, with at least one of said user selections as input, to output a patient status indicating the presence of end organ damage due to infection ('The base station is typically coupled to one or more databases comprising predetermined data from a number of individuals representing the level or functional activity of IRC marker expression products, together with indications of the actual status of the individuals (e.g., presence, absence of sepsis or inSIRS or post-surgical inflammation) when the predetermined data was collected. In operation, the base station is adapted to receive from the endstation, typically via a communications network, subject data representing a measured or normalized level or functional activity of at least one expression product in a biological sample obtained from a test subject and to compare the subject data to the predetermined data stored in the database(s). Comparing the subject and predetermined data allows the base station to determine the status of the subject in accordance with the results of the comparison. Thus, the base station attempts to identify individuals having similar parameter values to the test subject and once the status has been determined on the basis of that identification, the base station provides an indication of the diagnosis to the end station' para [0218]).
Regarding claim 7, Brandon discloses a method wherein said determining a high probability of end organ damage due to infection is preceded by executing programmable instructions to present, as user selections options on the graphical user interface, a plurality of clinical parameters, and wherein said executing instructions includes comparing user selections received on the graphical user interface with a stored screening criteria for identifying patient status indicating the presence of end organ damage due to infection ('The base station is typically coupled to one or more databases comprising predetermined data from a number of individuals representing the level or functional activity of IRC marker expression products, together with indications of the actual status of the individuals (e.g., presence, absence of sepsis or inSIRS or post-surgical inflammation) when the predetermined data was collected. In operation, the base station is adapted to receive from the endstation, typically via a communications network, subject data representing a measured or normalized level or functional activity of at least one expression product in a biological sample obtained from a test subject and to compare the subject data to the predetermined data stored in the database(s). Comparing the subject and predetermined data allows the base station to determine the status of the subject in accordance with the results of the comparison. Thus, the base station attempts to identify individuals having similar parameter values to the test subject and once the status has been determined on the basis of that identification, the base station provides an indication of the diagnosis to the end station' para [0218]).
Regarding claim 8, Brandon discloses a method wherein said set of clinical parameters includes clinical parameters in the group of clinical parameters consisting of: Systolic Blood Pressure; MAP; Oxygen Saturation; Increasing Oxygen requirement; Decreased urine output; New or Altered Mental Status; Platelets level; Serum Lactic Acid level; and DIC/Petechiae ('vital signs measurements (blood pressure, heart rate, respiratory rate, oxygen saturation, temperature), hematology (full blood count), clinical chemistry, (urea, electrolytes, liver function enzymes, blood glucose) as well as microbial status was recorded' para [0233]).
Regarding claim 9, Brandon discloses a method further comprising: generating a graphical user interface displaying a group of patient identities and, for each patient identity, a patient screening status display for indicating a patient screening status output stored for and associated with the patient identity; and repeating said receiving patient data and said determining steps for a plurality of patient data, thereby identifying a plurality of identified patients; and wherein, after each said determining step, a patient screening status output is stored in memory such that said generating said graphical user interface displaying a group includes displaying each of said patient screening status output in a patient status display ('The base station is typically coupled to one or more databases comprising predetermined data from a number of individuals representing the level or functional activity of IRC marker expression products, together with indications of the actual status of the individuals (e.g., presence, absence of sepsis or inSIRS or post-surgical inflammation) when the predetermined data was collected. In operation, the base station is adapted to receive from the endstation, typically via a communications network, subject data representing a measured or normalized level or functional activity of at least one expression product in a biological sample obtained from a test subject and to compare the subject data to the predetermined data stored in the database(s). Comparing the subject and predetermined data allows the base station to determine the status of the subject in accordance with the results of the comparison. Thus, the base station attempts to identify individuals having similar parameter values to the test subject and once the status has been determined on the basis of that identification, the base station provides an indication of the diagnosis to the end station' para [0218])
Regarding claim 10, Brandon discloses a method further comprising, upon identifying a patient status indicating the presence of end organ damage due to infection, communicating a notice via the computing system to a remote station, the computing system including at least one display device whereon said graphical user interfaces are generated and a remote station configured to receive said notice ('The base station is typically coupled to one or more databases comprising predetermined data from a number of individuals representing the level or functional activity of IRC marker expression products, together with indications of the actual status of the individuals (e.g.,, presence, absence of sepsis or inSIRS or post-surgical inflammation) when the predetermined data was collected. In operation, the base station is adapted to receive from the endstation, typically via a communications network, subject data representing a measured or normalized level or functional activity of at least one expression product in a biological sample obtained from a test subject and to compare the subject data to the predetermined data stored in the database(s). Comparing the subject and predetermined data allows the base station to determine the status of the subject in accordance with the results of the comparison. Thus, the base station attempts to identify individuals having similar parameter values to the test subject and once the status has been determined on the basis of that identification, the base station provides an indication of the diagnosis to the end station' para [0218]).
Regarding claim 11, Garrett discloses a method further comprising: providing/operating, at bedside, a hand-held computing device as part of said computing system, said device having input means, output means, a processor, and a memory coupled to the processor, wherein the memory stores program instructions executable by the processor and generates an output for display including: instructions executable to identify the patient; and instructions executable to determining the presence of Systematic Inflammatory Response Syndrome based on receipt of at least two patient-identified parameters through said input means/ and wherein said providing patient data and said determining steps are performed, at bedside, via the hand-held computing device ('diagnosing systemic inflammatory response syndrome (SIRS) in a test subject L the present invention provides a method of predicting the development of sepsis in a test subject at risk for developing sepsis. This method comprises evaluating whether a plurality of features in a biomarker profile of the test subject satisfies a value set, wherein satisfying the value set means that the test subject will develop sepsis with a likelihood that is determined by the accuracy of the decision rule to which the plurality of features are applied in order to determine whether they satisfy the value set' para [0009]-[0010], 'The present invention can be implemented as a computer program product that comprises a computer program mechanism embedded in a computer readable storage medium. For instance, the computer program product could contain the program modules shown in FIG. 35 L Such permanent storage can be localized in a server, 802.11 access point, 802.11 wireless bridge/station, repeater, router, mobile phone, or other electronic devices' para [0735]).
Regarding claim 12, Garret discloses a method wherein said determining the presence or absence of a high probability of end organ damage due to infection includes presenting user queries, on a graphical user interface, including presenting a set of query responses as user response options, and upon receiving one or more user selected query responses, comparing received query responses with a  screening criteria for determining the present of a high probability of end organ damage (‘”Sepsis” refers to a systemic host response to an infection with SIRS plus a documented infection (e.g., a subsequent laboratory confirmation of a clinically significant infection such as a positive culture for an organism).  Thus, sepsis refers to the systemic inflammatory response to a documented infection L.  As used herein, dysfunction (“MOD”) associated with the end stages of sepsis’ para [0111], ‘computer 10 comprises software program modules and data structures.  The data structures stored in computer 10 include training data set 44, decision rules 56, test subject biomarker profile 62, and biomarker database 68… many of the modules and data structures illustrated in FIG. 35 can be located on one or more remote computers.  For example, some embodiments of the present application are web service-type implementations.  In such embodiments, biomarker profile evaluation module 60 and/or other modules can reside on a client computer that is in communication with computer 10 via network 35.  In some embodiments, for example, biomarker profile evaluation module 60 can be an interactive web page’ para [0191]-[0193]).
Regarding claim 13, Brandon discloses a method further comprising identifying the patient; and wherein at least some of the collected data is retrieved from a database of historical patient data ('The base station is typically coupled to one or more databases comprising predetermined data from a number of individuals representing the level or functional activity of IRC marker expression products, together with indications of the actual status of the individuals (e.g., presence, absence of sepsis or inSIRS or post-surgical inflammation) when the predetermined data was collected. In operation, the base station is adapted to receive from the endstation, typically via a communications network, subject data representing a measured or normalized level or functional activity of at least one expression product in a biological sample obtained from a test subject and to compare the subject data to the predetermined data stored in the database(s). Comparing the subject and predetermined data allows the base station to determine the status of the subject in accordance with the results of the comparison. Thus, the base station attempts to identify individuals having similar parameter values to the test subject and once the status has been determined on the basis of that identification, the base station provides an indication of the diagnosis to the end station' para [0218]).
Regarding claim 15, Garrett discloses a method wherein said graphical user interface includes user-activated prompts for each of a set of patient-identified parameters, and wherein said determining Systematic Inflammatory Response Syndrome includes, upon observing said patient, activating at least two of said prompts to select at least two patient-identified parameters, thereby determining the presence of Systematic Inflammatory Response Syndrome (’provides a graphical user interface for determining whether a subject is likely to develop sepsis. The graphical user interface comprises a display field for a displaying a result encoded in a digital signal embodied on a carrier wave received from a remote computer. The features are measurable aspects of a plurality of biomarkers. The plurality of biomarkers comprises at least three biomarkers listed in Table I. The result has a first value when a plurality of features in a biomarker profile of a test subject satisfies a first value set. The result has a second value when a plurality of features in a biomarker profile of a test subject satisfies a second value set. In some embodiments, the plurality of biomarkers comprises at least four biomarkers listed in Table I. In some embodiments, the plurality of biomarkers comprises at least eight biomarkers listed in Table I  (para [0030]-[0031]), 'computer 10 comprises software program modules and data structures. The data structures stored in computer 10 include training data set 44, decision rules 56, test subject biomarker profile 62, and biomarker database 68 ... many of the modules and data structures illustrated in FIG. 35 can be located on one or more remote computers. For example, some embodiments of the present application are web service-type implementations. In such embodiments, biomarker profile evaluation module 60 and/or other modules can reside on a client computer that is in communication with computer 10 via network 34. In some embodiments, for example, biomarker profile evaluation module 60 can be an interactive web page’ para [0191]-[0193]).
Regarding claim 26, Garrett discloses a method wherein inputting a clinical parameter is preceded by selecting, on the graphical user interface, a clinical parameter from the group consisting of: SBP <90mmHg; SBP<40mmHg for baseline; MAP <65mmHg; Oxygen Saturation<92%; Increasing Oxygen requirement; Decreased urine output; New or Altered Mental Status; Platelets<100,000; Serum Lactic Acid >15mEq/L; DIC/Petechiae; and None of the Above (‘a biological sample such as, for example, blood, is taken upon admission.  In some embodiments, a biological sample is blood, plasma, serum, saliva, sputum, urine, cerebral spinal fluid, cells, a cellular extract, a tissue specimen, a tissue biopsy, or a stool specimen.  In some embodiments, a biological sample is whole blood and is used to obtain measurements for a biomarker profile’ para [0158]-0160]). 
Regarding claims 27 and 32, Brandon discloses a computing system comprising: at least one processor; at least one display; memory coupled to the at least one processor, wherein the memory stores programmable instructions executable by the processor to present a plurality of graphical user interfaces on the display, including a first graphical user interface and a second graphical user interface, and programmable instructions executable to determine the presence of a medical condition based on user selected patient information received on the graphical user interfaces (“diagnosis, detection of host response, monitoring, treatment or management of sepsis, infection-negative systemic inflammatory response syndrome (SIRS) and post-surgical inflammation in mammals. More particularly, the present invention discloses marker genes and their splice variant transcripts as well as their expression products, which are useful for distinguishing between sepsis and infection-negative SIRS, including post-surgical inflammation, and to the use of these markers in grading, monitoring, treatment and management of these conditions” Abstract, “Patients in intensive care are usually administered a number of therapeutic compounds-many of which have opposing actions on the immune system. Further, intensive care patients often have, or develop, inSIRS which can lead to multiorgan failure and death. Further still, intensive care patients often develop sepsis through hospital acquired infection. However, the ultimate aim of intensive care is to ensure the patient survives and is discharged to a general ward in the minimum time. The above factors confound this aim. Monitoring intensive care patients on a regular basis with the IRC biomarkers of the present invention will allow medical practitioners to: determine the level of inflammation, determine If the patient has a hospital acquired infection, and determine response to therapy” para [0381]), said method comprising: receiving/providing patient data relating to an identified patient in a computing system including a processor and memory coupled to the processor, wherein the memory stores programmable instructions executable by the processor (“a system is used to perform the diagnostic methods as broadly described above, which suitably comprises at least one end station coupled to a base station. The base station is suitably caused (a) to receive subject data from the end station via a communications network, wherein the subject data represents parameter values corresponding to the measured or normalized level or functional activity of at least one expression product in the biological sample, and (b) to compare the subject data with predetermined data representing the measured or normalized level or functional activity of at least one corresponding expression product in the reference sample to thereby determine any difference in the level or functional activity of the expression product in the biological sample as compared to the level or functional activity of the corresponding expression product in the reference sample. Desirably, the base station is further caused to provide a diagnosis for the presence, absence or degree of post-surgical inflammation, inSIRS or sepsis” para [0039]); determining the presence of an Inflammatory Response (“As used herein, ‘sepsis’ is defined as SIRS with a presumed or confirmed systemic infectious process. Confirmation of infectious process can be determined using microbiological culture or isolation of the infectious agent. From an immunological perspective, sepsis may be seen as a systemic response to systemic live microorganisms or systemic infection” para [0088]); and determining the presence or absence of a high probability of end organ damage due to infection (“post-surgical inflammation refers to a condition arising due to an immune response to a stimulus relating to a surgical insult. Post-surgical inflammation can be local or systemic and is often characterized by swelling, fever, pain and/or redness. Inflammation involves the movement of fluid and cells (e.g., white blood cells or leukocytes, neutrophils, monocytes and I - and B-cells) into the affected area, site or tissue. Excessive, misdirected and/or inappropriate immune inflammatory responses resulting from surgery can lead to SIRS and to damage of normal, healthy body tissues” para [0082], “The IRC biomarkers of the present invention, which are able to distinguish between post-surgical inflammation, SIRS and sepsis, would therefore be useful in determining an appropriate course of action in such patients which could include the use of antibiotics, anti-pyretics, immune modulators and/or anti-inflammatories . Severe trauma (especially head trauma) and burns patients have high levels of tissue damage and the resultant acute phase response and inflammation often causes swelling, fever and damage to vital organs such as the brain and skin. Such patients are often treated with steroids (or other anti-inflammatories) to reduce the level of inflammation which then makes then susceptible to bacterial Infection. Brain damaged patients also often develop fevers. A therapeutic balancing act between the use of anti-inflammatories, immune modulating agents and antibiotics is therefore created in these patients” para [0379]-[0380]).
However, Brandon fails to specifically disclose wherein each of said determining includes receiving/inputting, on a graphical user interface, one or more user selections presented on the graphical user interface and executing programmable instructions based on received user selections.
Garrett in analogous art discloses each of said determining includes receiving, on a graphical user interface, one or more user selections presented on the graphical user interface and executing programmable instructions based on received user selections in para [0030] (present invention provides a graphical user interface for determining whether a subject is likely to develop sepsis. The graphical user interface comprises a display field for a displaying a result encoded in a digital signal embodied on a carrier wave received from a remote computer. The features are measurable aspects of a plurality of biomarkers. The plurality of biomarkers comprises at least three biomarkers listed in Table I. The result has a first value when a plurality of features in a biomarker profile of a test subject satisfies a first value set. The result has a second value when a plurality of features in a biomarker profile of a test subject satisfies a second value set. In some embodiments, the plurality of biomarkers comprises at least four biomarkers listed in Table I. In some embodiments, the plurality of biomarkers comprises at least eight biomarkers listed in Table I).
It would have been obvious to one of ordinary skill in the art to add Garrett’s graphical user interface to Brandon's method as this allows for the rapid and accurate diagnosis or prediction of sepsis by evaluating biomarker features in biomarker profiles. These biomarker profiles can be constructed from one or more biological samples of subjects at a single time point ("snapshot"), or multiple such time points, during the course of time the subject is at risk for developing sepsis. Advantageously, sepsis can be diagnosed or predicted prior to the onset of conventional clinical sepsis symptoms, thereby allowing for more effective therapeutic intervention (see Garrett: para [0103]).
Regarding claim 33, Brandon discloses where determining the presence of said inflammatory response includes comparing patient temperature, patient heart rate, patient respiratory rate, patient white blood cell count and patient blood glucose (para [0232], [0233]). 
Regrading claim 34, Brandon discloses generating the status of the patient on the graphical user interface (para [0218]). 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-16, 26, 27, and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,592,637. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claimed invention of the U.S. Patent requires all the limitations of the instant claims with additional limitations.  Thus, the subject matter of the instant claims encompasses the subject matter of the U.S. Patent and are not patentably distinct. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/          Primary Examiner, Art Unit 1631